After our opinion in the above-entitled case was filed the respondent requested and was given leave to reargue merely as to the concluding paragraph of our *Page 253 
opinion in connection with the form of the decree. At a hearing thereon our attention was called for the first time to a provision in the decree, which we had affirmed, that the petitioner was entitled to receive compensation for total incapacity "until further order of the Court," whereas the act provides for compensation while the incapacity for work resulting from the injury is total. General laws 1938, chapter 300, article II, § 10. Both parties now agree that the language above quoted from the decree should be stricken therefrom as being inconsistent with the provisions of the workmen's compensation act, and that the compensation awarded should be payable only during the total incapacity of the employee.
In the circumstances paragraph numbered 1 in the decree appealed from is modified by striking out said paragraph and substituting therefor the following: "That the respondent pay to the petitioner, commencing August 4, 1945, compensation for total incapacity in accordance with the provisions of the workmen's compensation act."
The decree appealed from as above modified is affirmed, and the cause is remanded to the superior court for further proceedings.